Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 5-7, 9 and 10 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-7, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) receiving, at a trusted intermediary server, from a merchant server, (i) a name associated with a purchaser identified for the purpose of a network based electronic payment transaction, and (ii) a payment card number corresponding to a payment card presented for the purpose of from a database, a unique registrant ID associated with the received payment card number, wherein the unique registrant ID correlates to an identity data record in an identity verification server; transmitting, by the trusted intermediary server, the unique registrant ID to the identity verification server; in response to transmitting the unique registrant ID to the identity verification server, receiving, by the trusted intermediary server, from the identity verification server, the identity [[a]] data record, the identity data record including extracting, by the trusted intermediary server, the payment card holder name from said identity data record; comparing, by the trusted intermediary server, the payment card holder name extracted from the retrieved identity data record with the name associated with the purchaser from [[at]] the merchant server; and responsive to a match between the payment card holder name extracted from the retrieved identity data record and [[with]] the name associated with the purchaser from [[at]] the merchant server, generating, by the trusted intermediary server, a Application No: 16/668,687Page 2 of 17Amendment A and Response to Non-Final Office Action positive identity authentication decision and transmitting said positive identity authentication decision to the merchant server.  The claims are drawn to comparing purchaser information against stored purchaser data in order to verify the identity of the purchaser.   The limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind and a fundamental economic practice but for the recitation of generic computer components.  If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind and a fundamental economic practice but for generic computer components, than it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activity” groupings of abstract ideas.
This judicial exception is not integrated into a practical application. The claim recites the additional element of a trusted intermediary server to perform the receiving, retrieving, extracting, comparing, generating and transmitting steps.  The trusted intermediary server in the receiving, retrieving and transmitting steps are recited at a high-level of generality and amounts to mere data gathering.  The performance of the extracting, comparing and generating steps are also recited at a high level of generality and merely automates the comparison and generating steps.  Each of the limitations is no more than mere instructions to apply the exception using a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  As discussed above, mere instructions to apply an exception on a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving, retrieving, comparing, generating and transmitting steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the trusted intermediary server is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Furthermore, Versata Dev. Group, Inc. and OIP Techs. court decisions cited in MPEP 2106.05(d)(II0) indicate that storing and retrieving information in memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Claims 2 and 7 recited the additional element of a merchant server to perform the authorizing step.  The merchant server in the authorizing step is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  As discussed above, mere instructions to apply an exception on a generic computer component cannot integrate a judicial exception into a practical application.
Claims 8 recites the additional element of an issuer server to perform the receiving step. The issuer server in the receiving step is recited at a high-level of generality and amounts to mere data gathering.  The limitation is no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving step were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the trusted intermediary server is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claims 9 recites the additional element of an identity verification server to perform the retrieving step.  The identity verification server in the retrieving step is recited at a high-level of generality and amounts to mere data gathering.  The limitation is no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the retrieving step were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the trusted intermediary server is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Furthermore, Versata Dev. Group, Inc. and OIP Techs. court decisions cited in MPEP Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al., U.S. PG-Pub No. 2020/0143377 (reference on the attached PTO-892) in view of Pearson et al., U.S. Patent No. 2011/0276484 (reference B on the attached PTO-892).
As per claims 1 and 6, Lam et al. teaches a method for authenticating an identity of a purchaser in connection with submission of payment account information by the purchaser for the purpose of a network based electronic payment transaction, the method comprising at a trusted intermediary server: receiving, at a trusted intermediary server, (i) a name associated with a purchaser identified for the purpose of a network based electronic payment transaction, and (ii) a payment card number corresponding to a payment card presented for the purpose of the network based electronic payment transaction (see paragraph 0043); 
Lam et al. does not explicitly teach retrieving, by the trusted intermediary server, from a database a unique registrant ID associated with the received payment card number, wherein the unique registrant ID correlates to an identity data record in an identity verification server; transmitting, by the trusted intermediary server, the retrieved unique registrant ID to the identity verification server; and in response to transmitting the unique registration ID to the identity verification server, receiving, by the trusted intermediary server, from the identity verification server, the identity data record, the identity data record including the payment card holder name.  Pearson et al. teaches receiving from a merchant server…..(see paragraphs 0040-0043 the website is operated by the merchant);  retrieving, by the trusted intermediary server, from a database a unique registrant ID associated with the received payment card number, wherein the unique registrant ID correlates to an identity data record in an identity verification server; transmitting, by the trusted intermediary server, the retrieved unique registrant ID to the identity verification server; and in response to transmitting the unique registration ID to the identity verification server, receiving, by the trusted intermediary server, from the identity verification 
As per claims 2 and 7, Lam et al. teaches the method as claimed in claim 1 as described above.  Lam et al. does not explicitly teach wherein the merchant server is configured to respond to receiving the positive identity authentication decision from the trusted intermediary server by authorizing the electronic payment transaction based on the payment card number.  Pearson et al. teaches wherein the merchant server is configured to respond to receiving the positive identity authentication decision from the trusted intermediary server by authorizing the electronic payment transaction based on the payment card number (see paragraph 0034, lines 8-11, 14-17 and paragraph 0062, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this feature into the method of Lam et al.  One of ordinary skill in the art would have recognized that applying the technique of Pearson et al. would have yielded predictable results.
As per claim 9, Lam et al. teaches the method as claimed in claim 1 as described above.  Lam et al. does not explicitly teach wherein the trusted intermediary server is further configured to extracting, from the identity data record, the payment card holder name prior to comparing the payment card holder name to the name associated with the purchaser received from the merchant server.  Pearson et al. teaches wherein the trusted intermediary server is further configured to extracting, from the identity data record, the payment card holder name prior to comparing the payment card holder name to the name associated with the purchaser received from the merchant 
As per claims 5 and 10, Lam et al. in view of Pearson et al. teaches the method as claimed in claim 1 as described above.  Lam et al. does not explicitly teach wherein the database is located within either a payment network or an issuer network associated with the received payment card number.  Pearson et al. teaches wherein the database is located within either a payment network or an issuer network associated with the received payment card number (see paragraph 0060).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this feature into the method of Lam et al.  One of ordinary skill in the art would have recognized that applying the technique of Pearson et al. would have yielded predictable results.


Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. 
Applicant argues “the human mind is not equipped to perform the claim limitations.”  Claims can recite a mental process even if they are claimed as being performed on a computer.52 Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current 
Applicant argues “The above limitations of Claim 1 involve specific servers, a novel trusted intermediary server, and an identity verification server, and are generally directed to, among others, online transactions.  These concepts are new and different, and cannot be old and well-known – and therefore not fundamental.” Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating is not used in the sense of necessarily being “old” or “well-known,” although being old or well-known may indicate that the practice is “fundamental.”  However, online transactions is a well-known concept.  
Applicant argues “the pending claims, like in Example 40, provide a specific improvement over the prior art in that the specific data is confirmed for specific transaction (e.g., online transaction, etc.), etc.”  The claim in Example 40 recites the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical application. Thus, the claim of Example 40 is eligible because it is not directed to the recited judicial exception.  The instant claims data is collected and compared in order to make a match of the data.  Simply collecting and comparing data is not improving a system.
Applicant argues “the Office has not accounted for the comparing step.”  The comparing step is analyzed in the 35 USC 101 Rejection.  
comparing and generating steps are also recited at a high level of generality and merely automates the comparison and generating steps.  
Applicant argues “the pending claims use the trusted intermediary server as a hub for authenticating the identity, and consequently, this is synonymous with the remote filtering scheme in Bascom.”  To summarize the BASCOM Global Internet Services, Inc. claims, the ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website. The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website. The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied. The ’606 patent describes its filtering system as a novel advance over prior art computer filters, in that no one had previously provided customized filters at a remote server. The inventive concept described and claimed in the ’606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server. The claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components. Although the invention in DDR’s patent was engineered in the context of retaining potential customers, the invention was not claiming a business method per se, but was instead claiming a technical way to satisfy an existing problem for website hosts and viewers. Similarly, although the invention in the ’606 patent is engineered in the context of filtering content, the invention is not claiming the idea of filtering content simply applied to the Internet. The ’606 patent is instead claiming a technology- based solution (not an abstract-idea-based solution implemented with generic technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems. By taking a prior art filter solution (one-size fits- all filter at the ISP server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention represents a “software- based invention[ ] that improve[s] the performance of the computer system itself.”  As explained above, construed in favor of BASCOM as they must be in this procedural posture, the claims of the ’606 patent do not preempt the use of the abstract idea of filtering content on the Internet or on generic computer components performing conventional activities. The claims carve out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools (server).  
Applicant argues “the pending claims address a problem unique to network interactions.”  In DDR Holdings, the Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host's website after "clicking" on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257. "IT]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." Id. In the instant claims, payment 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flaig, Bakshi and Kadaster.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697